Citation Nr: 0945699	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected acne vulgaris and pseudofolliculitis 
barbae, currently evaluated 30 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected bilateral corneal infiltrates secondary to 
keratoconjunctivitis, currently evaluated 10 percent 
disabling.  

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a low back disorder.  

4.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for hepatitis.  

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for pes planus.  

6.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from October 1974 to October 1978 and from October 1992 
to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

Procedural history
  
The increased rating claims

In an April 1984 rating action, the RO granted service 
connection for acne vulgaris and pseudofolliculitis barbae; a 
noncompensable (zero percent) disability rating was assigned.

The RO granted service connection for bilateral corneal 
infiltrates secondary to keratoconjunctivitis in a January 
1994 rating decision; a 10 percent disability rating was 
assigned.  The RO also increased the Veteran's service-
connected skin disorder to 30 percent disabling

The current appeal stems from the Veteran's October 2004 
claim for increased ratings for his service-connected skin 
and eye disabilities.  The above-referenced February 2005 
rating decision denied the Veteran's claims.  The Veteran 
filed a notice of disagreement in regards to the February 
2005 rating decision.  He requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claims and confirmed the RO's findings in a December 2005 
statement of the case (SOC).  The appeal was perfected with 
the submission of the Veteran's substantive appeal (VA Form 
9) in January 2006.  

The service connection claims

In rating decisions in July 1981 and April 1984, the RO 
denied the Veteran's claim of entitlement to service 
connection for pes planus.    The Veteran did not appeal 
either decision.  

In July 1984 and August 1990 rating actions, the RO denied 
the Veteran's claims of entitlement to service connection for 
hepatitis and PTSD, respectively.  He did not appeal either 
decision.  In January 1994, the RO again denied the Veteran's 
claim of entitlement to service connection for PTSD.  He did 
not appeal.  

In a June 1998 rating action, the RO denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder, which he appealed to the Board.  In July 2003, the 
Board issued a decision which denied the Veteran's claim of 
entitlement to service connection for a low back disorder.  A 
motion for reconsideration of that decision was subsequently 
denied in a letter dated December 18, 2003.  

In October 2004, the Veteran filed a claim of entitlement to 
service connection for a back disability, hepatitis, pes 
planus, and PTSD.  As discussed above, all four claims had 
been previously denied.  In a letter dated February 22, 2005, 
in addition to notifying the Veteran of the February 17, 2005 
rating decision which denied his increased rating claims, the 
RO stated that his service connection claims had been denied.  
This evidently meant that the claims had been denied in the 
past.   In a letter dated July 30, 2005, the Veteran's 
attorney reiterated that, "The veteran contends that he is 
entitled to service connection for lumbosacral strain, 
Hepatitis B, flat feet and PTSD."  

In the December 2005 SOC, the RO determined that new and 
material evidence had not been submitted which was sufficient 
to reopen the four service connection claims.  In a January 
17, 2006, letter the Veteran's attorney expressed 
disagreement with the RO's decision to deny service 
connection.  

In January 2008, the Board remanded this case.  This will be 
discussed more fully below.  

Remanded issues

The four issues relating to the submission of new and 
material evidence is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  The Veteran will 
be notified if additional action on his part is required.

Issues not on appeal

A rating decision in October 2007 granted service connection 
for tinnitus and assigned a 10 percent rating, effective from 
February 22, 2007.  A rating decision in August 2008 denied 
service connection for chronic nose bleeds and denied service 
connection for a respiratory condition claimed as breathing 
problems.  The Veteran did not disagree with either rating 
decision as to any of those issues, including the assigned 
disability rating and effective date for tinnitus.  Those 
matters are therefore not in appellate status, and they will 
be discussed no further.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

Representation

The Veteran was previously represented by a private attorney.  
That power of attorney was revoked in October 2007.  In 
November 2007, the Veteran submitted a power of attorney in 
favor of the Oklahoma Department of Veterans Affairs, which 
organization presented argument in support of the Veteran's 
appeal in April 2009.  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's acne vulgaris and pseudofolliculitis barbae is 
manifested by recurrent lesions on his face, shoulders, upper 
back, and anterior thighs that affect not more than 10 
percent of total body area; the requirement for constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is not shown.  

2.  The medical and other evidence of record indicates that 
the Veteran's bilateral corneal infiltrates secondary to 
keratoconjunctivitis cause symptoms of dry, scratchy eyes and 
blurred vision.  The Veteran's uncorrected vision is 20/20 in 
each eye.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased disability 
rating for acne vulgaris and pseudofolliculitis barbae are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 7806 (2009).  

2.  The criteria for assignment of an increased disability 
rating for bilateral corneal infiltrates secondary to 
keratoconjunctivitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.79, Diagnostic Codes 6018 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

The Board remanded this case in January 2008 in part to 
obtain any recent medical examination, hospitalization, or 
treatment records pertaining to the service-connected skin 
and eye disorders.  Pursuant to the remand, VA treatment 
records dated from January 2004 through December 2008 were 
obtained.  Subsequently, private treatment records were 
received.  Thus, there is compliance with the Board's remand 
instructions as to the increased rating issues.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated in December 2004, which notified him 
that "[t]o establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the above-referenced VCAA letter.  
Specifically, the Veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that 
VA would make reasonable efforts to request such records.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  

The December 2004 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].  

The December 2004 letter specifically requested, "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know."  This complies with 
the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was revised, effective as of 
May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  The final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a VCAA 
letter dated in March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Dingess letter also advised the Veteran as 
to examples of evidence that would be pertinent to 
determining a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers as to job performance and time lost due to 
service-connected disabilities, and witness statements.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve.  

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.    

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  

The Veteran has not been provided notice compliant with the 
Vazquez-Flores decision.  However, the Board notes that the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki,  580 Fed. 3d. 1270 (Fed. Cir. 
2009).  

Moreover, there is ample evidence in the extensive record 
concerning matters referred to in Vazquez-Flores, to include 
the impact of the veteran's disabilities on his daily 
activities.  Therefore, the Veteran is not prejudiced by lack 
of notice compliant with the Vazquez-Flores decision, even 
assuming that it is somehow valid.  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims, and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The pertinent evidence of record 
includes the Veteran's statements, service records, Social 
Security Administration (SSA) records, and VA and private 
treatment records.  

Further, as the Board will discuss in detail below, the 
Veteran was afforded VA examinations in December 2004 and 
January 2005 as to his service-connected skin and eye 
disorders.  The VA examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his 
past medical history, including his service treatment 
records, documented his current medical conditions, reviewed 
pertinent medical research, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2008); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2008).  The Veteran has retained the services of a 
representative.  His attorney specifically wrote in the 
substantive appeal that was received in January 2006 that the 
Veteran "does NOT request a hearing."  [Emphasis as in the 
original.]  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
appeal as to the two increased rating issues has been 
consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision.  



	(CONTINUED ON NEXT PAGE)




1.  Entitlement to an increased disability rating for 
service-connected acne vulgaris and pseudofolliculitis 
barbae, currently evaluated 30 percent disabling.  

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  



Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The RO has rated the Veteran's service-connected acne 
vulgaris and pseudofolliculitis barbae disability under 
Diagnostic Code 7806 [dermatitis or eczema].  Diagnostic Code 
7806 appears to be the most appropriate because the Veteran's 
pseudofolliculitis barbae symptomatology consists of 
recurring macular-papular eruptions, with hyperpigmented 
patches.  Such symptoms are congruent with those of 
dermatitis or eczema.   

The Board has considered rating the Veteran's skin disability 
of the face and neck under Diagnostic Code 7828 [acne].  
However, the Veteran is currently in receipt of the maximum 
schedular rating under that Diagnostic Code [30 percent].  
Accordingly, using that Diagnostic Code would not avail the 
Veteran.  
 
The Board has also considered rating the Veteran under 
Diagnostic Code 7800 [disfigurement of the head, face, or 
neck].  However, the medical evidence, including the December 
2004 and January 2005 VA examination reports, does not 
indicate that the Veteran experiences any of the eight 
characteristics of disfigurement or would otherwise qualify 
for a compensable rating under Diagnostic Code 7800.  

Accordingly, after consideration of all potentially 
applicable rating criteria the Board finds that the Veteran 
is appropriately rated under Diagnostic Code 7806.  The 
Veteran and his representative have not argued that a 
different Diagnostic Code would be more appropriate, but 
rather have contended merely that an increased rating is 
warranted under the currently assigned diagnostic code.  
Specific rating criteria

The Board observes that in 2002 regulatory changes amended 
the rating criteria for evaluating skin disabilities.  See 67 
Fed. Reg. 49596 (July 31, 2002) [effective August 30, 2002].  
The Veteran's claim dates from October 2004, so only the 
current schedular criteria are applicable.  Cf. VAOPGCPREC 7- 
2003.  

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were again amended in October 2008.  The 
October 2008 revisions are applicable to application for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  In this case, because 
the Veteran filed his claim in October 2004, the post-October 
2008 version of the schedular criteria is inapplicable.  

Accordingly, the Board will apply the post-August 2002 and 
pre-October 2008 schedular criteria for rating skin 
disabilities.  

Under Diagnostic Code 7806:

A 10 percent rating is warranted for at least 5 but less than 
20 percent of the entire body or at least 5 but less than 20 
percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12-
month period.  

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  

Analysis

Schedular rating

In order for the next higher disability rating of 60 percent 
to be assigned under Diagnostic Code 7806, more than 40 
percent of the entire body or more than 40 percent of exposed 
areas must be affected; or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required.  

The report of a VA compensation skin examination in December 
2004 notes the Veteran's report that pustules on his 
shoulders, upper back, and thighs recur periodically.  None 
were identified on examination, however.  The December 2004 
VA examiner did note hyperpigmented patches on both 
shoulders, upper back, and both anterior thighs and seemed to 
indicate that the patches were consistent with prior lesions.  
The examiner stated that the combined area of the current 
patches measured more than 6 square inches, covering about 
10 percent of the total body on unexposed areas only.  

An April 2005 VA examiner noted a few small, excoriated 
papules on the Veteran's face, which were diagnosed as acne 
and which were treated with topical therapy.  

The medical evidence of record thus shows a scattering of 
lesions on the Veteran's 
face, shoulders, upper back and thighs, to an extent far less 
that would be required for the assignment of a 60 percent 
rating.  Indeed, it appears that the Veteran's skin disorder 
covers 10 percent of his body, which is consistent with only 
a 10 percent rating. 

The medical records further do not show that any examiner has 
ever prescribed systemic therapy such as corticosteroids or 
other immunosuppressive drugs to treat the service-connected 
skin lesions.  

The Veteran has not identified any competent medical evidence 
to the contrary.  
In the absence of evidence showing that the skin lesions 
affect more than 40 percent of the entire body or more than 
40 percent of exposed areas, or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs has been 
required, the Board finds that the criteria for a 60 percent 
rating for the service-connected acne vulgaris and 
pseudofolliculitis barbae are not met or approximated.  

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994). However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Although service connection has been granted for acne 
vulgaris and pseudofolliculitis barbae, symptomatology 
associated therewith (lesions) appears to be impossible to 
separate.  In essence, there effectively is one skin 
disability. 
No medical examiner has suggested otherwise.  To rate the 
service-connected skin disorder as two separate disabilities 
would amount to prohibited pyramiding.

Hart consideration

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2009).  

A 30 percent rating has been in effect for the service-
connected acne vulgaris and pseudofolliculitis barbae since 
1993.  The Veteran's claim for an increased disability rating 
for his service-connected skin disorder was filed on October 
13, 2004.  Therefore, the relevant time period under 
consideration is from October 13, 2003, to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for the relevant time 
period under consideration.

Despite the Veteran's contention that the service-connected 
disorder has worsened, the VA evaluation and treatment 
records demonstrate that his skin symptomatology has been 
essentially quiescent for the entire period under 
consideration.  Notably, the VA examination report documents 
the presence of hyperpigmented lesions consistent with prior 
lesions.  VA clinic records do not document any recurrences 
of the active lesions on the Veteran's shoulders, back, or 
thighs.  He was treated once, in April 2005, for a few small, 
excoriated papules on his face.  Moreover, there is no 
medical evidence that the lesions have occupied more than 10 
percent of the total body area or that systemic therapy has 
been required at any time during the pertinent time period.  

Accordingly, after a careful review of the record, the Board 
can find no evidence to support a finding that the Veteran's 
service-connected acne vulgaris and pseudofolliculitis barbae 
was more or less severe during the appeal period.  
Accordingly, a rating higher than the current 30 percent is 
not warranted for any period during the Veteran's appeal.    

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
schedular rating for his service-connected acne vulgaris and 
pseudofolliculitis barbae.  The benefit sought on appeal is 
accordingly denied.  

Extraschedular consideration

In the interest of economy, the matter of consideration of 
both of the Veteran's disabilities on an extraschedular basis 
will be discussed together below.

2.  Entitlement to an increased disability rating for 
service-connected bilateral corneal infiltrates secondary to 
keratoconjunctivitis, currently evaluated  10 percent 
disabling.  

Analysis

Assignment of a diagnostic code

The Veteran's eye disability is currently rated under 38 
C.F.R. § 4.79, Diagnostic Code 6018 [chronic conjunctivitis 
(nontrachomatous)] (2009).  Diagnostic Code 6018 is deemed by 
the Board to be the most appropriate primarily because it 
pertains specifically to the primary diagnosed disability in 
the Veteran's case (corneal infiltrates due to epidemic 
keratoconjunctivitis).  

The record shows that the Veteran was diagnosed as having 
follicular (non-infectious) conjunctivitis.  Diagnostic 
Code 6017 applies to trachomatous (infectious) conjunctivitis 
and is therefore not applicable in rating the service-
connected disability.  

Therefore, rating under another diagnostic code would not be 
appropriate.  Moreover, the Veteran has not requested that 
another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6018.  

Schedular rating

The Board observes that the sections of VA's rating schedule 
concerning disorders of the eye were revised, effective 
December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 10, 2008).  
However, other than renumbering the specific regulation (from 
38 C.F.R. § 4.84a to 38 C.F.R. § 4.79), the rating criteria 
of Diagnostic Code 6018 remained unchanged.  

As noted above, the Veteran's eye disability is currently 
rated 10 percent disabling.  A  10 percent rating is the 
maximum schedular evaluation available under Diagnostic Code 
6018.    

Diagnostic Code 6018 also provides for rating inactive 
chronic conjunctivitis on the basis of residuals, such as 
visual impairment and disfigurement (under Code 7800).  
However, the Veteran's uncorrected visual acuity has 
repeatedly been noted in the VA clinic and examination 
records to be 20/20 in both eyes, and there is no evidence of 
any disfigurement.  Therefore, rating the Veteran's service-
connected eye disability on either of those bases is not 
warranted.  

Hart consideration

Because the Veteran is, and has been, in receipt of the 
maximum rating provided by Diagnostic Code 6018, staged 
ratings under Hart, supra, are not appropriate.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claims of entitlement to increased 
ratings for his service-connected bilateral corneal 
infiltrates.  The benefits sought on appeal are accordingly 
denied.  

Extraschedular rating consideration

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disabilities are more severe than is 
reflected by the currently assigned ratings.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
However, for the sake of completeness the Board will briefly 
address the matter.  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].  

The Veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual 
with respect to the service-connected pseudofolliculitis 
barbae and bilateral corneal infiltrates, and the Board has 
been similarly unsuccessful.  See 38 C.F.R. § 3.321(b) 
(2009).  Concerning marked interference with employment, the 
Veteran he has attributed his occupational impairment to 
various musculoskeletal ailments.  See his March 1999 claim 
for a total disability rating based on individual 
unemployability; see also  March 2000 decision of a SSA 
Administrative Law Judge.  There is no evidence that the 
Veteran has ever been hospitalized for treatment of either 
disability.  Moreover, the Board has not identified an 
exceptional or unusual clinical picture as a result of the 
service-connected skin or eye disabilities.  The medical 
evidence shows that the Veteran has expressed few complaints 
relative to either disability.  

The Board has no reason to doubt that the Veteran's service-
connected skin and eye symptomatology may have had an impact 
on his employment.  However, the Veteran's symptoms are 
congruent with the criteria for the 30 percent and 10 percent 
ratings which are assigned.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].
  
Accordingly, the record does not demonstrate any other reason 
why an extraschedular rating should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected acne vulgaris and pseudofolliculitis barbae, 
currently evaluated 30 percent disabling, is denied.  

Entitlement to an increased disability rating for service-
connected bilateral corneal infiltrates secondary to 
keratoconjunctivitis, currently evaluated 10 percent 
disabling, is denied.  


REMAND

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a low back disorder.  

4.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for hepatitis.  

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for pes planus.  

6.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for PTSD.  

The Board regrets remanding this case a second time; however, 
such is necessary for proper procedural development of the 
Veteran's service connection claims.  

In its January 2008 remand, the Board pointed out that in the 
February 2005 rating decision which forms the basis of the 
current appeal, the RO only adjudicated the Veteran's two 
increased rating claims; the four claims to reopen previously 
denied service connection claims were not mentioned.  In its 
February 22, 2005 letter which notified the Veteran of the 
findings made in the rating decision, the RO merely stated, 
with respect to the four service connection claims, that 
"service connection is denied because these are duplicate 
claims."  No specific reasons were set out for this alleged 
denial.  This statement can hardly constitute an initial 
adjudication of the claims to reopen, as it seems to be 
implying that once a claim for service connection is denied 
it cannot be raised again.  Such is obviously not the case.  
See 38 U.S.C.A. § 5108 (West 2002).  

In the January 2008 remand, the Board stated that the 
December 2005 SOC issued by the DRO was not in fact a 
statement of the case with respect to the four claims to 
reopen, but rather it was an initial rating action.  The 
Veteran's January 2006 response appeal thus amounts to a NOD, 
not a substantive appeal.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2009).  

In short, the Board believes that the current procedural 
posture as to all of the claims to reopen is that a notice of 
disagreement has been filed as to the December 2005 RO 
determination and that no further action has been taken by 
the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that in these circumstances, where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claims to the agency of original 
jurisdiction so that a SOC may be issued.  

The January 2008 remand directed VBA to issue a SOC 
concerning the service connection claims.  This was not done.  

The Board observes that a hand-written notation on the 
January 2008 remand [apparently by an individual at the AMC] 
states that, "It appears that [the SOC requested by the 
Board regarding the service connection issues] was done on 
12/07/05.  SOC tabbed."  As discussed above, the Board has 
found that the December 2005 SOC constituted only the initial 
adjudication of the Veteran's application to reopen those 
claims and was not, in fact, a SOC.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the AMC 
failed to comply with the Board's remand instructions, the 
case must be remanded once again.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:  

VBA should issue a SOC pertaining to the 
issues of whether new and material 
evidence has been submitted which is 
sufficient to reopen the previously-
denied claims of entitlement to service 
connection for a low back disorder, 
hepatitis, pes planus, and PTSD.  In 
connection therewith, the Veteran should 
be provided with appropriate notice of 
his appellate rights.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim musts be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


